NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


LIGER6, LLC,                                                  Civil Action No. 13-4694 (JLL)

                     Plaintiff,
                                                                         OPINION
V.


SARTO ANTONIO, et a!.,

                    Defendants.

LINARES, Chief District      Judge.


        This matter comes before the Court by way of Plaintiff Liger6, LLC’s motion forjudgrnent

as a matter of law, pursuant to Federal Rule of Civil Procedure 50(a). (ECF No. 210). Defendants

Sarto Antonio and Sarto S.r.l. filed opposition. (ECF No. 223). During the trial, the parties agreed

that this motion would be decided after the jury returned its verdict. Now, upon consideration of

the filings of the parties, the trial transcripts, and the evidence presented during the trial, the Court

hereby denies Plaintiffs motion.

                                            I.    BACKGROUND

        The Court writes for the parties who are familiar with this case and its background, and the

Court shall therefore not restate the facts in this Opinion. (See ECF No. 93 (setting forth the

procedural history of the case)).

                                      II.        LEGAL STANDARD

       The Court may grant a motion for judgment as a matter of law if “a reasonable jury would

not have a legally sufficient evidentiary basis to find for the [nonmoving] party” on a particular

issue. Fed. R. Civ. P. 50(a). The Court must “view the evidence in the light most favorable to the
nonmovant and give it the advantage of every fair and reasonable inference.” Lightning Lube, Inc.

v. Witco Coip., 4 F.3d 1153, 1166 (3d Cir. 1993). “The Court may            not   weigh the evidence,

determine the credibility of witnesses, or substitute its version of the facts for the jury’s version.”

‘U.

                                         111.   ANALYSIS

        This case involves an alleged oral contract that was entered into by the parties in either late

February or early March of 2011, which was allegedly breached by Defendants when they

terminated their relationship with Plaintiff.

        Under New Jersey law, the existence of an oral contract is shown by: (1) mutual assent of

the parties, or an offer and acceptance; (2) consideration from both parties; and (3) “sufficiently

definite tern-is so that the performance to be rendered by each party can be ascertained with

reasonable certainty.” Shogen v. Glob. Aggressive Growth fund, Ltd., No. 04-5695, 2007 WL

226497$ (D.N.J. Aug. 3, 2007) (quoting Weichert Co. Realtors v. Ryan, 12$ N.J. 427, 435, 608

A.2d 280 (1 992)). Furthermore, Plaintiff must show that Defendants breached this oral agreement

and that said breach resulted in damages to Plaintiff. Red Roof franchising, LLC v. Fatel, $77 F.

Supp. 2d 124, 131 (D.N.J. 2012) (quoting Muiphv v. Implicito, 392 N.J. Super. 245, 265 (App.

Div. 2007)).

        Plaintiff argues that it presented sufficient evidence to show that: (1) an oral contract

existed; and (2) said agreement was breached. (ECF No. 210 at 2). Plaintiff further argues that

Defendants did not sufficiently rebut these findings in order for a reasonable jury to find against

Plaintiff (IcL). However, as discussed in more detail below, there is sufficient evidence in the

record rebutting each element of a contract claim, and therefore a reasonable jury could conclude

that there was no contract and, even if there was, that Defendants did not breach it.



                                                  2
A. Offer & Acceptance

       In its brief, Plaintiff relies predominately on Marco Bonelli’s testimony to show that there

was an offer and acceptance. (ECF No. 210 at 2—4). Specifically, Bonelli testified that he offered

to Enrico Sarto that Bonelli would market the SARTO brand in the United States in exchange for

an exclusive distribtttorship in the United States and   joint   ownership of the SARTO trademark.

(ECf No. 210 at 2—4). Bonelli further testified that Enrico Sarto accepted this offer. (M). On the

other hand, however, Enrico Sarto and Antonio Sarto both testified that they never accepted any

agreement granting Plaintiff an exclusive distributorship or joint trademark ownership. (Jan. 25,

2019 Trial Tr. at 73:14—16. 74:16—19, 102:24—103:13). To Support this claim. Defendants point

to the fact that the draft agreements exchanged between the parties made no mention of a priot oral

agreement, which according to Defendants indicates that the essential terms of the agreement were

still being decided. (See DTX. I at 1 8, 20; DTX. 2 at 1 8, 20). Considering the decision reached

by a reasonable jury as to whether or not there was a offer and acceptance depends on the

credibility given to each of the contradicting witnesses, it would be inappropriate for the Court to

determine as a matter of law that there was an offer and acceptance in this case.

B. Consideration

       With regard to consideration, Plaintiff points to Bonelli’s testimony that he marketed the

SARTO brand by among other things: (1) purchasing booths at trade shows; (ii) developing a logo

and website; and (iii) sponsoring athletes. (ECF No. 210 at 5). However, as pointed out by

Defendants, Bonelli conceded during cross-examination that there was no specific capital he was

required to invest in consideration for an exclctsive distributorship and joint ownership of the

SARTO trademark. (Jan. 24. 2019 Trial Tr. at 64:5—22). Defendants argue that Plaintiffs promise

to market the brand without more was not sufficient or specific to an agreement for an exclusive



                                                 3
distributorship.   (ECF No. 223 at 11).     Rather, as Enrico Sarto testified dciring the trial, the

consideration given between the parties coctid be viewed as the usual relationship of a seller of

bicycles and a buyer who received a discount for a large order. (See Jan. 25, 2019 Trial Tr. 102:1—

103:13). If a jury was to credit Defendants’ evidence over the testimony and evidence presented

by Bonelli. then they could reasonably find that there was no consideration for an exclusive

distributorship and/or joint trademark ownership.       Accordingly, irrespective of the Court’s

conclusion as to an offer and acceptance, the question of whether there was considei-ation should

not be taken from the jury.

C. Definite Terms

       The parties do not raise arguments pertaining to the definiteness of the oral agreement’s

central terms. (See   genercdlv   ECF Nos. 210, 223). However, the Court notes that Defendants

raised several issues at trial regarding the specificity of the terms of the alleged oral agreement.

For example, as discussed above, Bonelli conceded that there was no set amount that the parties

were expected to spend. (Jan. 24, 2019 Trial Tr. at 64:5—22). Furthermore, Bonelli stated that

there was no set termination date for the alleged oral agreement, but rather either party could

terminate their relationship if the business was not producing results. (Jan. 24, 2019 Trial Tr. at

66:1—68:6). Bonelli did not explain how long Defendants needed to wait before determining that

the business was unsuccessful in order for them to terminate their relationship with Plaintiff, but

instead Bonelli stated that such a determination would be made “in the early stages” or after a

“reasonable amount” of time. (Jan. 24, 2019 Trial Tr. at 66:21—25, 68:3—6). Based on these

representations, a jttry may reasonably conclude that the terms of the oral agreement were not

sufficiently definite to bind the parties’ performance, and therefore the Court cannot conclude as

a matter of law that there was an oral agreement.



                                                 4
D. Breach

   1. Justification for Breach

       If an oral agreement did exist, Plaintiff claimed at trial that Defendants breached said

agreement by terminating the parties’ relationship and then dealing directly with Plaintiffs

customers. (ECF No. 210 at 6). However, Defendants have presented evidence that would allow

a reasonable   jury   to conclude that Defendants were justified in terminating the oral agreement,

based on: (1) Plaintiffs alleged failure to perform; and (2) Plaintiffs alleged bad faith. The Cottrt

shall address each of these points below.

       a.   faihwe to Fer/örm

        As stated above, Bonelli testified that the parties would be able to terminate the agreement

if the business was unsuccessful. (Jan. 24, 2019 Trial Tr. at 66:9). Defendants argue that the

business was in fact unsuccessful and that they were therefore justified in terminating the alleged

oral agreement under its terms. (ECF No. 223 at 12). The Court finds that there is evidence in the

record to support this argument. For example, both Bonelli and Flavia Canal testified that the

business was not profitable during the time that the parties allegedly worked together. (Jan. 24,

2019 at Trial Tr. at 77:18—78:9; Jan. 25, 2019 Trial Tr. at 9:1, 10:12—25). Though Bonelli testified

that he expected to enter into a lucrative deal with backcountry.com, (ECF No. 210 at 9), he was

unable to point to any specific contract or writing that indicated that said deal with

backcountry.com existed. When viewed in the light most favorable to Defendants, a reasonable

jury may infer from this record that the business relationship between the parties was unsuccessful

and that Defendants were therefore justified in terminating the agreement. Accordingly, the Court

cannot determine as a matter of law that Defendants were not justified in terminating the alleged

oral agreement based on Plaintiffs supposed failure to perform.



                                                  5
       b. Bctd Faith

        Defendants also argued dciring the trial that they were justified in terminating the alleged

oral agreement because Plaintiff acted in bad faith by attempting to take ownership of the SARTO

trademark xvi thout Defendants’ knowledge. The Court fi ncls that Defendants presented evidence

at trial supporting this argument. For example, both Enrico and Antonio Sarto testified that they

never gave Bonelli      permission to register   the SARTO trademark and that Bonelli nevertheless

attempted to do   SO   on two occasions—once for joint-ownership with Defendants and then for sole

ownership for himself. (Jan. 25, 2019 Trial Tr. at 72:8—73:6, 113:1—6). Additionally, Enrico Sarto

testified that he confronted Bonelli about the abovementioned SARTO trademark applications, and

that Bonelli refused to abandon his application for sole ownership of the trademark. (Jan. 25, 2019

Trial Tr. at 114:17—19, 116:2—6, 117:5—24). Viewing this evidence in the light most favorable to

Defendants, a   reasonable jury could conclude that Defendants were justified in terminating the

alleged oral agreement based on Plaintiffs supposed bad faith attempts to misappropriate the

SARTO trademark. Accordingly, the Court cannot determine as a matter of law that Defendants

were not justified in terminating the alleged oral agreement based on Plaintiffs supposed bad faith.

   2. Authority to Enter Oral Agreement

       In its brief, Plaintiff also argues that a reasonable jury could not conclude that Enrico Sarto

lacked the proper authority to enter into the alleged oral agreement. (ECF No. 210 at 11—16).

However, both Antonio and Enrico Sarto testified that Enrico Sarto did not have the acithority to

enter into the type of oral agreement alleged by Plaintiff. (Jan. 25. 2019 Trial Tr. at 71:11-24,

98:14-22). While Plaintiff is certainly able to argue to the jury that   Enrico   Sarto either had express

or apparent authority to bind Antonio Sarto and his business, the abovementioned evidence

presented by Defendants, when viewed in the light most favorable to them, could nevertheless lead



                                                     6
a reasonable jury to conclude that Enrico Sarto did not possess the necessary authority to bind

Antonio Sarto and his business. Therefore, the issues surrounding Enrico Sart&s authority to enter

into the alleged oral agreement should be left for a determination by the july.

E. Damages

       Plaintiff argues that it is entitled to damages as a mailer of law because Bonelli and Canal

invested their life savings in marketing the SARTO brand in the United States in reliance on the

alleged oral agreement that they would have exclusive distributorship of Defendants’ products.

(ECF No. 210 at 9). However, as discussed above, Bonelli testified that he was not required to

spend any set amount under the oral agreement (Jan. 24, 2019 Trial Tr. at 64:5—22). Furthermore,

Bonelli testified that he, not the Defendants, decided how to market the brand and how much to

spend. (Jan. 24, 2019 Trial Tr. at 74:13—20). Bonelli also testified that Enrico Sarto never

promised to reimburse Bonelli for the money Bonelli spent (Jan. 24,2019 Trial Tr. at 74:13—20).

When viewed in a light most favorable to Defendants, a reasonable jury could conclude from this

testimony that Plaintiff’s losses were not the result of a breach of the oral agreement but rather

were optional expenses taken at Plaintiff’s own discretion. Therefore, there is at least an open

question as to whether or not Plaintiff suffered damages from Defendants’ alleged breach of the

supposed oral agreement which should not be taken from the ju

F. Breach of the Covenant of Good FaIth and FaIr Dealing

       A claim for breach of the covenant of good faith and fair dealing requires that “a contract

exist between plaintiff and defendant.” Coleman v. Deutsche Bank Nat? 7>. Ca, No. 15-1080,

2015 WL 2226022,      *5 (D.N.J. May 12, 2015) (citation omitted). As the Court has already found

that a reasonable jury could conclude that there was no oral agreement, and has already addressed

the evidence which provides sufficient support for said conclusion, the Court farther finds that a


                                                 7
reasonable jury could conclude from this evidence that Defendants did not breach the covenant of

good faith and fair dealing. Moreover, it would be inappropriate for the Court to find as a matter

of law that Defendants breached the covenant of good faith and fair dealing, considering a

reasonable   jury   could find that no contract existed in the first place. Therefore, Plaintiffs claim

for breach of the covenant of good faith and fair dealing should be left for a determination by the

jury.

                                        IV.     CONCLUSION

        For the aforementioned reasons, the Court finds that a reasonable jury could conclude that

there was no oral agreement and, even if there was, that Defendants did not breach said agreement.

Accordingly, Plaintiffs motion for judgment as a matter of law is hereby denied. An appropriate

Order follows this Opinion.



Dated: February      /g2019.


                                                      J SE L. LI ARES
                                                    efudge, United States District Court




                                                    8
